UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-3916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31st Date of reporting period: October 31, 2010 Item 1: Schedule of Investments Vanguard Precious Metals and Mining Fund Schedule of Investments As of October 31, 2010 Market Value Shares ($000) Common Stocks (98.9%) Australia (22.1%) *,1 Iluka Resources Ltd. 41,783,827 276,558 OZ Minerals Ltd. 145,000,000 223,635 *,1 Aquila Resources Ltd. 20,999,529 178,374 *,1 St. Barbara Ltd. 295,000,000 120,611 Sims Metal Management Ltd. 5,350,000 85,927 *,1 Resolute Mining Ltd. 51,965,029 67,045 1 Panoramic Resources Ltd. 19,700,000 45,516 Medusa Mining Ltd. 8,000,000 43,670 * Giralia Resources NL 5,400,000 14,557 * Cudeco Ltd. 5,884,380 13,808 *,1 Apex Minerals NL 385,000,000 7,099 BHP Billiton Ltd. 100,000 4,132 *,^ Zambezi Resources Ltd. 4,895,833 76 * MIL Resources Ltd. 1,678,671 56 Belgium (0.3%) Umicore 350,000 16,492 Canada (30.4%) 1 Centerra Gold Inc. 18,000,000 359,153 *,1 SEMAFO Inc. 19,450,000 233,423 *,1 Nevsun Resources Ltd. 38,500,000 219,320 1 Sherritt International Corp. 19,475,000 151,423 *,1 Anatolia Minerals Development Ltd. 19,300,000 142,683 Eldorado Gold Corp. 8,350,000 141,391 *,1 Harry Winston Diamond Corp. 9,750,000 124,564 Franco-Nevada Corp. 2,150,000 74,161 *,^,1 Minefinders Corp. 3,600,000 31,716 * Bear Creek Mining Corp. 750,000 5,780 * Claude Resources Inc. 2,650,000 4,134 France (9.5%) 1 Imerys SA 3,927,307 234,642 Eramet 660,000 229,119 Germany (4.0%) K&S AG 2,840,000 197,578 Indonesia (0.2%) International Nickel Indonesia Tbk PT 17,500,000 9,349 Ireland (0.1%) * Kenmare Resources plc 13,627,035 4,225 Papua New Guinea (0.1%) * Bougainville Copper Ltd. 2,000,000 2,549 Peru (2.0%) Cia de Minas Buenaventura SA ADR 1,800,000 95,472 Russia (0.0%) * Uralkali GDR 50,000 1,238 Singapore (3.4%) Noble Group Ltd. 116,180,353 167,769 South Africa (1.7%) Northam Platinum Ltd. 11,000,000 76,063 Impala Platinum Holdings Ltd. ADR 250,000 7,100 United Kingdom (16.2%) 1 Hochschild Mining plc 40,500,000 314,192 *,1 Lonmin plc 10,391,666 290,857 Petropavlovsk plc 8,800,000 136,391 Johnson Matthey plc 1,400,000 42,933 Vedanta Resources plc 100,000 3,325 * Mwana Africa plc 9,880,219 1,741 * Gemfields plc 3,333,333 502 United States (8.9%) Newmont Mining Corp. 5,750,000 350,002 1 AMCOL International Corp. 3,030,000 84,052 Total Common Stocks (Cost $3,686,886) Precious Metals (0.1%) * Platinum Bullion (In Troy Ounces) 2,009 3,417 Total Precious Metals (Cost $1,212) Market Value Coupon Shares ($000) Temporary Cash Investment (1.4%) Money Market Fund (1.4%) 2,3 Vanguard Market Liquidity Fund (Cost 0.237% 70,647,871 70,648 Total Investments (100.4%) (Cost $3,758,746) Other Assets and Liabilities-Net (-0.4%) 3 Net Assets (100%) * Non-income-producing security. Precious Metals and Mining Fund ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $7,705,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $10,626,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Precious metals are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of October 31, 2010, based on the inputs used to value them: Precious Metals and Mining Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  North America 1,921,802   Common Stocks  Other 103,810 2,808,791  Precious Metals 3,417   Temporary Cash Investments 70,648   Total 2,099,677 2,808,791  The following table summarizes changes in investments valued based on Level 3 inputs during the period ended October 31, 2010: Investments in Common Stocks Amount valued based on Level 3 Inputs ($000) Balance as of January 31, 2010 98 Total Purchases 54,978 Transfers in and/or out of Level 3 (92,687) Change in Unrealized Appreciation (Depreciation) 37,611 Balance as of October 31, 2010  D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Jan. 31, 2010 from Oct. 31, 2010 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) AMCOL International Corp. 76,144   1,636 84,052 Anatolia Minerals Development Ltd.  98,336   142,683 Apex Minerals NL 7,085 2,288   7,099 Aquila Resources Ltd. NA 1 109,784   178,374 Centerra Gold Inc. 162,058 24,220  885 359,153 Harry Winston Diamond Corp. 83,200 7,015   124,564 Hochschild Mining plc 135,378 42,231  1,430 314,192 Iluka Resources Ltd. 121,198    276,558 Imerys SA 224,312  7,915 4,373 234,642 Johnson Matthey plc 262,966  232,152 2,677 NA 2 Lonmin plc 297,263    290,857 Minefinders Corp. NA 1 23,232   31,716 Nevsun Resources Ltd. 24,924 54,978   219,320 Precious Metals and Mining Fund Panoramic Resources Ltd. 31,730   3,010 45,516 Petropavlovsk plc 131,813 61,010 54,598 1,026 NA 2 Resolute Mining Ltd. 32,015 15,510   67,045 SEMAFO Inc. NA 1 139,683   233,423 Sherritt International Corp. 98,625 18,150  1,793 151,423 St. Barbara Ltd. 39,500 33,269   120,611 1,728,211 16,830 2,881,228 1 Not applicable  At January 31, 2010, the issuer was not an affiliated company of the fund. 2 Not applicable  At October 31, 2010, the security was still held, but the issuer was no longer an affiliated company of the fund. E. At October 31, 2010, the cost of investment securities for tax purposes was $3,806,635,000. Net unrealized appreciation of investment securities for tax purposes was $1,101,833,000, consisting of unrealized gains of $1,369,257,000 on securities that had risen in value since their purchase and $267,424,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Health Care Fund Schedule of Investments As of October 31, 2010 Market Value Shares ($000) Common Stocks (91.2%) United States (69.1%) Biotechnology (8.7%) * Amgen Inc. 8,938,455 511,190 *,1 Cephalon Inc. 5,811,230 386,098 * Gilead Sciences Inc. 6,907,100 274,005 * Genzyme Corp. 3,369,340 243,031 * Biogen Idec Inc. 2,620,000 164,300 * Onyx Pharmaceuticals Inc. 1,307,200 35,072 * Vertex Pharmaceuticals Inc. 743,200 28,487 * Ironwood Pharmaceuticals Inc. 2,000,000 22,380 * United Therapeutics Corp. 354,500 21,270 * Amylin Pharmaceuticals Inc. 1,457,200 18,987 * Cubist Pharmaceuticals Inc. 786,542 18,311 * Regeneron Pharmaceuticals Inc. 700,000 18,256 Chemicals (1.1%) Sigma-Aldrich Corp. 3,480,000 220,702 Food & Staples Retailing (2.0%) Walgreen Co. 11,500,000 389,620 Health Care Equipment & Supplies (8.9%) * St. Jude Medical Inc. 8,910,900 341,287 Medtronic Inc. 7,601,100 267,635 Becton Dickinson and Co. 3,402,500 256,957 Baxter International Inc. 3,700,000 188,330 Beckman Coulter Inc. 2,861,784 152,361 * Boston Scientific Corp. 22,100,000 140,998 * CareFusion Corp. 3,568,354 86,140 DENTSPLY International Inc. 2,485,400 78,017 Covidien plc 1,950,000 77,746 * Hospira Inc. 1,295,070 77,031 * Zimmer Holdings Inc. 1,500,000 71,160 STERIS Corp. 803,083 27,482 Health Care Providers & Services (20.5%) McKesson Corp. 10,889,900 718,516 UnitedHealth Group Inc. 18,785,100 677,203 * WellPoint Inc. 7,602,400 413,114 * Humana Inc. 6,860,094 399,875 Quest Diagnostics Inc. 6,285,400 308,865 CIGNA Corp. 7,810,600 274,855 Cardinal Health Inc. 6,536,708 226,758 * Laboratory Corp. of America Holdings 2,781,360 226,180 *,1 Coventry Health Care Inc. 8,957,500 209,785 Universal Health Services Inc. Class B 4,320,800 178,319 *,1 Health Management Associates Inc. Class A 15,756,900 126,213 * Health Net Inc. 4,663,458 125,400 Owens & Minor Inc. 3,000,000 85,440 Aetna Inc. 2,250,000 67,185 * DaVita Inc. 304,600 21,855 * WellCare Health Plans Inc. 449,000 12,473 Health Care Technology (1.4%) * Cerner Corp. 3,150,000 276,664 Life Sciences Tools & Services (0.3%) * Parexel International Corp. 2,840,400 61,069 Machinery (0.4%) Pall Corp. 2,104,600 89,803 Pharmaceuticals (25.8%) Merck & Co. Inc. 32,830,248 1,191,081 *,1 Forest Laboratories Inc. 28,453,000 940,372 Pfizer Inc. 43,559,788 757,940 Abbott Laboratories 13,200,000 677,424 Eli Lilly & Co. 17,729,900 624,093 Johnson & Johnson 5,900,000 375,653 Bristol-Myers Squibb Co. 9,078,361 244,208 Perrigo Co. 3,209,100 211,416 * Watson Pharmaceuticals Inc. 1,900,000 88,635 * Salix Pharmaceuticals Ltd. 315,000 11,916 Warner Chilcott PLC Class A 232,200 5,582 Total United States International (22.1%) Belgium (0.3%) UCB SA 1,621,065 62,884 France (2.1%) Sanofi-Aventis SA 5,263,323 368,759 Ipsen SA 1,400,000 49,336 Germany (1.0%) Bayer AG 2,194,656 163,694 Fresenius Medical Care AG & Co. KGaA 611,950 38,946 Ireland (0.2%) * Elan Corp. PLC ADR 8,462,700 46,122 Japan (8.9%) Astellas Pharma Inc. 14,065,700 523,271 Takeda Pharmaceutical Co. Ltd. 7,049,900 330,473 Daiichi Sankyo Co. Ltd. 12,251,500 259,629 Eisai Co. Ltd. 6,793,700 233,721 Shionogi & Co. Ltd. 10,517,834 183,585 Mitsubishi Tanabe Pharma Corp. 7,100,000 116,156 Chugai Pharmaceutical Co. Ltd. 4,651,800 81,558 Ono Pharmaceutical Co. Ltd. 960,000 40,792 Switzerland (5.4%) Roche Holding AG 4,263,977 626,183 Novartis AG 6,169,880 357,500 Roche Holding AG (Bearer) 514,320 78,468 United Kingdom (4.2%) AstraZeneca plc 14,681,500 738,511 GlaxoSmithKline PLC ADR 2,542,381 99,255 Total International Total Common Stocks (Cost $12,730,434) Temporary Cash Investments (8.6%) Face Market Maturity Amount Value Coupon Date ($000) ($000) Commercial Paper (2.0%) General Electric Capital Corp. 0.471% 12/16/10 200,000 199,944 General Electric Capital Services Inc. 0.320% 11/30/10 200,000 199,966 Repurchase Agreements (6.6%) Bank America, N.A. (Dated 10/29/10, Repurchase Value $98,702,000, collateralized by Government National Mortgage Assn 4.000%-5.312% 4/20/40-10/20/60 0.230% 11/1/10 98,700 98,700 Barclays Capital Inc. (Dated 10/29/10, Repurchase Value $946,818,000, collateralized by Federal Farm Credit Bank 0.6250%-2.625% 4/21/11-4/25/13, Federal Home Loan Bank 1.750%-5.500% 11/1/10-12/16/16, Federal Home Loan Mortgage Corp. Discount Note 4/11/11, Federal National Mortgage Assn. 0.625%-4.450% 8/9/13-6/16/22) 0.230% 11/1/10 946,800 946,800 Morgan Stanley (Dated 10/29/10, Repurchase Value $266,005,000, collateralized by Federal National Mortgage Assn. 5.000%-5.500% 7/1/37-2/1/38) 0.210% 11/1/10 266,000 266,000 Total Temporary Cash Investments (Cost $1,711,331) Total Investments (99.8%) (Cost $14,441,765) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) * Non-income-producing security. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to Health Care Fund procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The funds risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At October 31, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Health Care Fund Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Bank of America NA 12/21/2010 USD 54,454 JPY 4,381,920 (700) Barclays Bank PLC 12/21/2010 USD 46,950 JPY 3,778,080 (603) Bank of America NA 02/24/2011 USD 67,742 JPY 5,451,218 (2,574) UBS AG 02/24/2011 USD 67,742 JPY 5,451,218 (2,612) JPYJapanese yen. USDU.S. dollar. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
